DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-4, 6-9, and 11-18.  Claims 1 and 6 were amended, claims 5 and 10 were cancelled, and claims 11-18 were added in the response filed 8/5/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US 2014/0011103) in view of Komiya et al. (US 2005/0197467).
Regarding claims 1 and 6, Itakura discloses a fuel cell comprising an electrolyte comprising a proton conductor ([0011]). The proton conductor includes a metal ion (part of the claimed anionic molecule), an oxoanion (part of the claimed anionic molecule), and a molecule capable of undergoing protonation or deprotonation (analogous to the cationic organic molecule), in which the oxoanion and/or the molecule capable of undergoing protonation or deprotonation coordinates to the metal ion to form a coordination polymer ([0009]). Because Itakura teaches the “oxoanion…coordinates to the metal ion to form a coordination polymer”, Itakura teaches that the result is an anionic metal complex molecule because the metal ion provides the “metal” and the coordination means the complex molecule. The molecule capable ([0030]), pyrrolidines ([0035]), piperidine ([0035]), and piperazine ([0036]). Itakura also teaches the molecule capable of undergoing protonation or deportation is exemplified by: primary amines represented by general formula R-NH2; secondary amines represented by general formula R1(R2)-NH; and tertiary amines represented by general formula R1(R2)(R3)-N, and R, R1, R2, and R3 are each independently any of alkyl groups, aryl groups, alicyclic hydrocarbon groups, and heterocyclic groups ([0031]). Itakura further discloses specific molecules of methylamine, ethylamine, propylamine, dimethylamine, diethylamine, and dipropylamine among others ([0032]-[0034]). 
The instant application teaches using diethylmethylammonium dihydrogenphosphate as the cationic organic molecule (published paragraph [0043]). That is, the instant application uses diethylmethylammonium as the cationic organic molecule, and therefore the instant application considers diethylmethylammonium an ammonium cation. Therefore, the broadest reasonable interpretation of “ammonium cation”, includes ammonium cations with alkyl groups, which is consistent with the instant application.
Because Itakura discloses methylamine, ethylamine, propylamine, dimethylamine, diethylamine, and dipropylamine, which when becomes a cation/cationic changes to an ammonium (and thus are ammonium cations with alkyl groups), and the instant application teaches using ammonium with alkyl groups (paragraph [0043]), Itakura teaches molecules which meet the broadest reasonable interpretation of the claim limitation of ammonium cation. 

Komiya discloses an electrolyte comprising a proton conductor and a proton acceptor (abstract, [0002], [0012]). The proton acceptor functions as the medium for conducting the protons ([0054]), thus is considered to analogous to the claimed proton conductor. The proton acceptor is a basic organic compound or a substance having a salt structure of cation and anion ([0037]). The cation is exemplified by imidazolium cation, pyridium cation, pyrrolidium cation, cation derived from alicyclic amine, and cation derived from aliphatic amine (see chemical formula 15 which is an amine) ([0057]). 
Because Itakura teaches using a molecule capable of undergoing protonation or deprotonation (including imidazole, triazole, benzimidazole, benzotriazole, pyrrolidines, piperidines, piperazines, and amines), and because Komiya teaches using a cation of an organic compound (such as imidazolium, pyridium, pyrrolidium, and amines) in the electrolyte membrane, thus Itakura and Komiya teach analogous of the same compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a protonated form of the molecule of Itakura (thus having a cation) as suggested by Komiya or have the molecule undergo protonation during operation, as suggested by Itakura, for the purpose of having a proton acceptor and conductor for the membrane electrolyte.
claims 2 and 7, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the metal ion and oxoanion form a coordination polymer ([0038]), and therefore would have at least one chemical bond between the metal ion and an oxoacid ion. 
Regarding claims 3 and 8, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the oxoacid is phosphoric acid and forms ions ([0049]-[0050]). 
Regarding claims 4 and 9, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the metal ions include cobalt, copper, zinc, and gallium ([0037]). Because Itakura teaches gallium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the gallium ion (Ga) for the proton conductor in order to obtain the benefits of the proton conductor for a fuel cell disclosed by Itakura. Further, Itakura teaches that these metal ions easily form a coordinate bond ([0037]), further showing it would have been obvious to select any one of them, including gallium, for the purpose.
Regarding claims 11 and 15, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the molecule capable of undergoing protonation and deprotonation coordinates to the metal or interacts with the oxoanion through hydrogen bonding or coulomb coupling ([0010]), and teaches that the proton conductor may absorb moisture [i.e. water] ([0038]). Because moisture/water also displays hydrogen bonding, and the metal may interact via hydrogen bonding, it is considered that moisture [water] from the fuel cell interacts with the metal ion of the anionic metal complex molecule via hydrogen bonding [i.e. a type of chemical bond]. 
claims 12 and 16, modified Itakura discloses all of the claim limitations as set forth above. Itakura using metals such as zinc and cobalt that are known to have coordination numbers of six. Further, in Figure 4, the zinc ion has 6 bonds as seen by its octahedral geometry, and is bonded to six ligands (see Fig 4).
Regarding claims 13 and 17, modified Itakura discloses all of the claim limitations as set forth above. Itakura illustrates and teaches multiple oxoacid ions (oxoanions) that are chemically bonded to the metal ion (see Figs 3-4, [0037]-[0038], [0050]). Itakura further teaches that the proton conductor may absorb moisture ([0038]), therefore suggesting that the proton conductor is a gelled substance.
Regarding claims 14 and 18, modified Itakura discloses all of the claim limitations as set forth above. Itakura discloses that the oxoanion is exemplified by phosphate ion and sulfate ion ([0029]), and teaches the phosphate ion comes from phosphoric acid aqueous solution ([0049]). Because Itakura teaches that sulfate ion is also acceptable ([0029]), and teaches the ion comes from an acid ([0049]), Itakura suggests using also using an acid to provide the sulfate ion, and the acid to provide the sulfate ion (SO42-) is sulfuric acid (H2SO4).

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. 
Applicant argues neither Itakura nor Komiya discloses that the cationic organic molecule includes at least one selected from the group consisting of ammonium cation and phosphonium cation.
2; secondary amines represented by general formula R1(R2)-NH; and tertiary amines represented by general formula R1(R2)(R3)-N, and R, R1, R2, and R3 are each independently any of alkyl groups, aryl groups, alicyclic hydrocarbon groups, and heterocyclic groups ([0031]).  Itakura further discloses specific molecules of methylamine, ethylamine, propylamine, dimethylamine, diethylamine, and dipropylamine among others ([0032]-[0034]). 
The instant application teaches using diethylmethylammonium dihydrogenphosphate as the cationic organic molecule (published paragraph [0043]). That is, the instant application uses diethylmethylammonium as the cationic organic molecule, and therefore the instant application considers diethylmethylammonium an ammonium cation. Therefore, the broadest reasonable interpretation of “ammonium cation” includes ammonium cations with alkyl groups. 
Because Itakura discloses methylamine, ethylamine, propylamine, dimethylamine, diethylamine, and dipropylamine, which when becomes a cation/cationic changes to an ammonium (and thus are ammonium cations with alkyl groups), and the instant application teaches using ammonium with alkyl groups (paragraph [0043]), Itakura teaches molecules which meet the broadest reasonable interpretation of the claim limitation of ammonium cation. 
While Itakura discloses a molecule capable of undergoing protonation or deprotonation (analogous to the cationic organic molecule) and thus suggests that the molecule at one point 
Komiya discloses an electrolyte comprising a proton conductor and a proton acceptor (abstract, [0002], [0012]). The proton acceptor functions as the medium for conducting the protons ([0054]), thus is considered to analogous to the claimed proton conductor. The proton acceptor is a basic organic compound or a substance having a salt structure of cation and anion ([0037]). The cation is exemplified by imidazolium cation, pyridium cation, pyrrolidium cation, cation derived from alicyclic amine, and cation derived from aliphatic amine (see chemical formula 15 which is an amine) ([0057]). 
Because Itakura teaches using a molecule capable of undergoing protonation or deprotonation (including imidazole, triazole, benzimidazole, benzotriazole, pyrrolidines, piperidines, piperazines, and amines), and because Komiya teaches using a cation of an organic compound (such as imidazolium, pyridium, pyrrolidium, and amines) in the electrolyte membrane, thus Itakura and Komiya teach analogous of the same compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a protonated form of the molecule of Itakura (thus having a cation) as suggested by Komiya or have the molecule undergo protonation during operation, as suggested by Itakura, for the purpose of having a proton acceptor and conductor for the membrane electrolyte.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                     

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725